Citation Nr: 1813368	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-37 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for right forefinger shrapnel wound.

3.  From November 14, 2010, to October 17, 2012, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Leanne M. Innet, Associate Attorney


INTRODUCTION

The Veteran served on active duty from June 1966 to March 1969 and from December 1970 to August 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2011 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana (RO).

In December 2017, the Veteran testified at a videoconference Board hearing before the undersigned, and a transcript is of record.

In the October 2011 rating decision, in part, the RO declined to reopen the Veteran's service connection claim for malaria.  Although the October 1984 and October 2011 rating decisions make reference to the Veteran's service treatment records, in Veterans Benefits Management System (VBMS) they are not marked as associated with the Veteran's claims file until July 2013.  Because neither of these rating decisions addressed the Veteran's report of having had malaria while serving in the Republic of Vietnam as a marine, which was recorded in a March 1971 report of medical history in his U.S. Army service treatment records, but it was referenced in the September 2014 statement of the case, the Board will address the merits of the Veteran's claim pursuant to 38 C.F.R. § 3.156(c) rather than on the basis of new and material evidence.  38 U.S.C. § 501(a) (2012); 38 C.F.R. § 3.156(c) (2017).

The Veteran filed his application for TDIU on November 14, 2011, which the RO denied in a May 2012 rating decision.  The Veteran filed his notice of disagreement in April 2013 and subsequently perfected his appeal.  At the December 2017 hearing, the Veteran's representative framed the Veteran's TDIU claim as entitlement from April 21, 2010, to October 17, 2012.

In a January 2014 rating decision, the Veteran's service-connected PTSD with somatoform disorder was evaluated as 100 percent disabling effective October 18, 2012.  The Veteran has also been awarded special monthly compensation on account of being housebound under 38 U.S.C.A. § 1114 . Cf. Buie v. Shinseki, 24 Vet. App. 242 (2010); Bradley v. Peake, 22 Vet. App. 280 (2008). Therefore, the claim of entitlement to a TDIU is moot.  Therefore, the claim of entitlement to a TDIU after October 17, 2012, is moot.

Whereas there is no basis for the Board to consider entitlement to a TDIU prior to one year before the date of the Veteran's November 14, 2011, application for same, the period on appeal for this issue is from November 14, 2010, to October 17, 2012.  See 38 U.S.C. § 5110(b)(2) (2012); 38 C.F.R. 3.400(o)(2) (2017).  In a July 2011 rating decision, the RO granted service connection for coronary artery disease associated with exposure to herbicide agents evaluated as 30 percent disabling effective August 6, 2010.  The Veteran did not appeal.

In addition to the claims for service connection for malaria and right forefinger disability, in the October 2011 rating decision that is on appeal, the RO granted service connection for PTSD evaluated as 50 percent disabling effective April 21, 2010.  The Veteran did not appeal this aspect of the rating decision; rather, simultaneous to filing his November 2011 notice of disagreement on the issues of malaria and the right forefinger disability, the Veteran filed an application for increased compensation based on unemployability due to his service-connected coronary artery disease and PTSD.

Because the Veteran did not appeal the evaluations of his service-connected coronary artery disease or PTSD, the effective date of a TDIU cannot be related back to either of these evaluations as being derivative of an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Furthermore, unemployability due to the Veteran's service-connected disabilities had not been raised by the record prior to the date of his TDIU application.  During a November 2010 VA examination for PTSD, the Veteran reported that he retired in 2003 after sustaining a work-related back injury, and in a report of an April 2011 VA examination for ischemic heart disease, the examiner opined that the Veteran's coronary artery disease did not impact his ability to work.  Accordingly, the earliest possible effective date for a TDIU is one year prior to the date of the Veteran's application for same, November 14, 2010, and the Board has recharacterized the issue accordingly.

This appeal was processed using the Virtual VA (VVA) and VBMS paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

The issues of service connection for malaria and for right forefinger shrapnel wound are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From November 14, 2010, to October 17, 2012, the Veteran's service-connected disabilities had not rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

From November 14, 2010, to October 17, 2012, the criteria for a TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2017).





(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(b) (2017).  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the Veteran's claims.

TDIU

The Veteran essentially contends that from November 14, 2010, to October 17, 2012, his service-connected PTSD with somatoform disorder, not otherwise specified, and coronary artery disease rendered him unable to secure or follow a substantially gainful occupation.

When the schedular rating is less than total, a total disability rating for compensation may be assigned, when in the judgement of the rating agency, the claimant is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2017).  Such assignment may be assigned if there is only one disability ratable at 60 percent or more or if there are two or more disabilities such that at least one disability is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  The existence or degree of non-service-connected disabilities or previous unemployment status will be disregarded where the percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the claimant unemployable.  Id.  Marginal employment shall not be considered substantially gainful employment.  Id.; see Cantrell v. Shulkin, 28 Vet. App. 382 (2017).

In the event the claimant is unable to secure or follow a substantially gainful occupation due to service-connected disabilities but fails to meet the percentage standards, the matter should be submitted for extra-schedular consideration by the Director, Compensation Service.  38 C.F.R. § 4.16(b) (2017).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2017).

To be granted a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (noting that the level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's eighth grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

In making determinations, VA is responsible for ascertaining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Here, the Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claims.

In this case, from August 6, 2010, to November 13, 2011, the Veteran was service-connected for PTSD evaluated as 50 percent disabling and for coronary artery disease evaluated as 30 percent disabling, with a combined rating of 70 percent.  From November 14, 2011, to October 17, 2012, he was service-connected for:  PTSD evaluated as 70 percent disabling; coronary artery disease evaluated as 30 percent disabling; and noncompensable bilateral hearing loss, with a combined rating of 80 percent.  Therefore, during the appeal period, the Veteran's service-connected disabilities satisfied the schedular criteria for TDIU.  See 38 C.F.R. 
§ 4.16(a) (2017). 
  
The question for the Board, then, is whether the Veteran was able to secure or follow a substantially gainful occupation as a result of the aggregate effects of his service-connected disabilities.  The Board finds that the preponderance of the evidence of the competent, credible, and probative evidence of record establishes that the Veteran's service-connected disabilities had not rendered him unable to secure or follow a substantially gainful occupation.

In November 2010, the Veteran was afforded a VA examination for PTSD.  The examiner noted that the Veteran had a previous history of syncope with tilt table positive in 2001.  The episodes over the previous year had been associated with symptoms of "fading out" but no syncope/falls and not associated with change in position.  The Veteran reported that in 2000 or 2001 a non-VA cardiologist had recommended that he get a pacemaker but the Veteran did not have the means to do so.

During psychiatric testing, it was noted that the Veteran's profile indicated a variety of somatic complaints, including headache, chest pain, back pain, and numbness or tremors of the extremities.  It was explained that individuals with this profile are likely to continue functioning but at a reduced level of efficiency.  In addition to PTSD, the Veteran was diagnosed with somatoform disorder NOS, as indicated by his converting psychological distress to somatic symptoms, such as the presence of tremors in his hands observed by the examiner.

The Veteran reported that he had good relationships with many family members, that he enjoyed visiting family and friends, that he enjoyed rebuilding his shop and working on his trailer, and that he enjoyed helping other people with projects.  The Veteran stated that during his second marriage in the early 2000s he decided that he would no longer be aggressive.  The Veteran denied motivation problems, reported that he was a busy person.  The Veteran reported low frustration tolerance, which he coped with by either redirecting himself to another activity or walking away.  The Veteran reported that he retired in July 2003 from his job working on an offshore oil production platform due to a non-service-connected back injury.  The Veteran was assigned a GAF score of 55.

In April 2011, the Veteran was afforded a VA examination for ischemic heart disease.  It was recorded that the Veteran had ischemic heart disease, having been diagnosed with coronary artery disease in August 2010.  It was recorded that at that time the Veteran underwent diagnostic exercise testing, attaining 10 METs.  It was noted that there was evidence of cardiac hypertrophy on echocardiogram and that his left ventricular ejection fraction was 65 percent.  The examiner indicated that the Veteran's ischemic heart disease did not impact his ability to work.

In his November 2011 application for TDIU, the Veteran indicated that he had been employed as an instrument technician, that he last worked full-time in July 2003, and that he had left work entirely in November 2003.  He indicated that he did not leave his last job because of disability.  He indicated that he had tried to obtain employment in December 2003, noting an application for a salesman's position.  He indicated that he had one year of college.

In April 2012, the Veteran was afforded a VA examination for PTSD.  The examiner assigned him a GAF score of 50.  The examiner indicated that the Veteran had occupational and social impairment with deficiencies in most areas.  The Veteran reported that he last worked in July 2003 as an instrument technician for an off-shore oil production rig.  The Veteran indicated that he sustained a non-service-connected back injury and had not been able to return to work.  The Veteran reported that he had tried to find alternative work but he was unable to control his temper, had no patience with coworkers, and would wear out easily due to shortness of breath from his heart disease.  The examiner noted that there was no evidence of record that the Veteran went back to work only that he had applied to one job opening.

During the April 2012 PTSD examination, the Veteran related that due to poor decisions of his supervisor, the Veteran had to work on a valve that he was not trained on and he sustained a back injury.  He reported that he received workers compensation followed by a settlement.  The Veteran did not report missing significant amounts of work due to mental illness, but he did report that his explosive temper resulted in poor working relationships with his bosses.  The Veteran reported that when they tried to cut corners or do things unsafely, he would argue with them then walk off.  The Veteran reported that he was never fired, and was still able to work for former employers and for other companies.  The examiner noted that apparently the Veteran was respected for the quality of his work.  The examiner opined that if the Veteran were to attempt working, his temper might negatively affect his functioning but this did not entirely prevent him from working in the oil fields or in any other task-oriented job.

The Veteran reported that he did not travel as much as he used to due to his hand tremors but that he kept busy by working around his place, visiting with people locally, reading, and spending time on the computer.

The examiner opined that the Veteran showed a history of anger problems on the job but that this did not prevent him from working entirely, and he was not considered fully unemployable due to his PTSD and associated somatoform disorder alone.  The examiner opined that worsening was seen since the last examination, affecting most areas of functioning including work, social relationships, mood, and thinking.

In April 2012, the Veteran was afforded a VA examination for heart conditions.  The Veteran reported that after 31 years he retired from working off shore in 2003.  He reported that he had black-outs with complete loss of consciousness up to six hours, and it was noted that the etiology was unknown.  The Veteran reported that his last black-out had been three days before while he was working in the yard.  The examiner indicated that the Veteran's interview-based METS test corresponded to 5 to 7 METS (climbing stairs, golfing without cart, mowing, and heavy yard work) and that the Veteran experienced dizziness, syncope, fatigue, and dyspnea.  The examiner indicated that the METS level limitation was not due solely to the Veteran's cardiac function.  It was noted that the Veteran lived alone and still drove.  The examiner indicated that the Veteran's heart condition did impact his ability to work in that he felt like he was going to black-out or may black-out.  The examiner opined that the Veteran did not have coronary artery disease and, therefore, he was not prohibited from securing and maintaining substantially gainful occupation in a heavy duty occupation or a light desk duty occupation.

During his December 2017 hearing, the Veteran testified that the last time he worked was November 2003.  The Veteran stated that because of his PTSD symptoms he was difficult to get along with, explaining that he had high standards and expected his coworkers to be the same.  The Veteran explained that he was in charge of the instrumentation that automatically controlled and shut down equipment and that it was safety issues.  He stated that he never, ever compromised safety, which a lot of people did not like and they tried to get rid of him.  The Veteran indicated that he believed that his PTSD symptoms contributed to his having to stop working.

The Board finds that the evidence of record establishes that from November 14, 2010, to October 17, 2012, the Veteran's service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation.  The evidence shows that the Veteran retired in 2003 due to a work-related back injury after 31 years working on off-shore oil platforms, which was before he was service-connected for any disabilities.  The Veteran reported that his disabling back injury occurred when he was instructed to work on a valve for which he was not trained.  The Veteran testified and related to VA examiners that the extent of his conflicts at work related to safety issues.  The evidence shows that the Veteran was well-regarded in the industry and could continue to work for the same company or another.

Additionally, the evidence of record shows that since his 2003 retirement, the Veteran maintained an active lifestyle, engaging in physically demanding activities, including doing projects for others, and socializing with family and friends.  Despite concerns about black-outs of an unknown etiology, the Veteran continued to drive and live alone during the appeal period.

While the Veteran's decades-long employment in the same job may not have been suitable any longer, in part due to his service-connected disabilities, the Board does not find that he was rendered unemployable.  The Veteran's vigilance over safety seems to have been well-founded in light of his back injury.  While the Veteran reported subjectively feeling that his PTSD symptoms contributed to conflicts with bosses, the Board objectively notes, rather, that the work conditions may have aggravated the Veteran's PTSD symptoms.

In making this determination, the Board does not overlook the Veteran's contention that his PTSD symptoms contributed to his leaving employment in 2003.  A veteran is competent to provide evidence about the symptoms he experiences, and thus, the Veteran's lay statements about the impact his PTSD symptoms had on his employability are relevant considerations in determining entitlement.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, without appropriate medical training and expertise, which the Veteran has not demonstrated, he is not competent to assess the impact of his disabilities, both service-connected and not, on his employability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  As such, the Board lends greater probative value to the medical opinions of record.

In the November 2010 report of VA examination for PTSD, the examiner noted that individuals with somatoform disorder may function at a reduced level due to converting psychological distress to somatic symptoms.  In the April 2011 report of VA examination for ischemic heart disease, the examiner opined that the Veteran's ability to work was not impacted.  In the April 2012 report of VA examination for PTSD, it was opined that the Veteran had occupational and social impairment with deficiencies in most areas, but he was not considered fully unemployable due to his PTSD and associated somatoform disorder alone.  In the April 2012 report of VA examination for heart conditions, it was noted that potential black-outs were a concern with employment but the Veteran was not precluded from employment.

Taking into consideration the Veteran's educational background and occupational experience, the Board finds that the competent, probative evidence of record establishes that from November 14, 2010, to October 17, 2012, the Veteran's service-connected disabilities did not render him unable to secure or follow all forms of substantially gainful occupations consistent with his education and experience.  As such, entitlement to a TDIU is denied.

Based upon the foregoing, as the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. §§ 501, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

From November 14, 2010, to October 17, 2012, entitlement to a TDIU is denied.


REMAND

The Veteran seeks service connection for malaria and a right forefinger shrapnel wound.

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. 
§ 3.303 (2017).  To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).

Malaria

In June 1984, the Veteran applied for service connection for malaria, which the RO denied in an October 1984 rating decision, finding that there was no evidence of a current disability or of the Veteran having had malaria while in service.  The evidence included a May 1983 report of a VA examination for possible exposure to toxic chemicals, in which it was recorded that the Veteran reported having had malaria in 1967, 1968, and 1971, and that he had not had any difficulties since then.  It was stated in the October 1984 rating decision that the Veteran's service treatment records did not show an in-service incurrence of malaria.

In June 2010, the Veteran sought to reopen his claim, which the RO declined to do in the October 2011 rating decision that is on appeal.  The RO again stated that the Veteran's service treatment records were silent for an in-service incurrence of malaria.

In a June 2010 statement in support of claim, the Veteran reported that he had been treated by Dr. L.S.O. for recurrent high fevers.  Through development it was learned that Dr. L.S.O. had retired in 2007 and that any medical records more than five years old, including the Veteran's, had been destroyed.

VBMS shows the Veteran's service treatment records as having been associated with the claims file in July 2013.  The Veteran's service treatment records from the marines consist of his immunization records and enlistment medical examination, fourteen pages.  His army service treatment records reveal that during a physical examination in March 1971 he reported having had malaria in June 1967 while serving in the Republic in Vietnam.  In the September 2014 statement of the case, the RO acknowledged this entry but did not address the issue on the merits.

VA medical records from May 2002, which were associated with the Veteran's claims file in October 2010, reveal that the Veteran was seen in Acute Care in August 2001 for symptoms of fever and a history of malaria.  A provisional diagnosis of malaria was recorded.  The August 2001 lab report stated:  "NO PARASITES SEEN ON THICK OR THIN SMEARS."  It was recorded that the Veteran had been referred to Infectious Disease, but he missed the appointment.  It was recorded that at the May 2002 visit, the Veteran reported no symptoms since the August 2001 episode.

In a June 2010 statement in support of claim, the Veteran stated that he had malaria three times while serving in Vietnam and that he had suffered countless bouts of malaria recurrence since then.

In a June 2010 buddy statement, D.T. stated that during the seven years that she lived with the Veteran, once in a while he would get a bad fever, which might last one or two days or sometimes a week.  She stated that the Veteran reported that it was malaria.  She stated that doctors did not know how to treat it.

During his December 2017 hearing, the Veteran stated that he came down with malaria in 1967 while he was in Vietnam.  The Veteran stated that he had a severe fever, 103 to 104 degrees.  He indicated that since service he has experienced high fevers several times a year.  The Veteran stated that he treats these fevers by piling on blankets and sweating it out.  The Veteran stated that he went to the naval hospital in Da Nang, and he was told that there was nothing to be done.  He stated that since service, he has not seen a doctor about these fevers.

The Board notes that the Veteran and D.T., while entirely competent to report the Veteran's symptoms, are not competent to proffer an opinion as to diagnosis or etiology of his disability.  Such opinions require specific medical training and are beyond the competency of a lay person.  See 38 C.F.R. § 3.159(a)(1)-(2) (2017) (defining competent medical evidence and competent lay evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that competent lay evidence requires facts perceived through the use of the five senses); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating that "lay persons are not competent to opine on medical etiology or render medical opinions.").  Likewise, the Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The diagnosis of malaria depends on the identification of the malarial parasites in blood smears.  38 C.F.R. § 4.88b, Diagnostic Code 6304 (2017).  If a veteran served in an endemic area and presents signs and symptoms compatible with malaria, the diagnosis may be based on clinical grounds alone.  Id.  Relapses must be confirmed by the presence of malarial parasites in blood smears.  Id.

The Veteran has not been afforded a VA examination to determine the nature and etiology of his recurrent high fevers.  As discussed above, the Veteran is also service-connected for PTSD with somatoform disorder.  There is competent evidence that the Veteran has experienced recurrent high fevers since service, and there is competent evidence that the Veteran has consistently reported contracting malaria in 1967, including reporting it in 1971 while still in service, as well as being service-connected for somatoform disorder.  Hence, the Board has determined that a VA examination, including any diagnostic or laboratory testing, is required to determine the nature and etiology of the Veteran's recurrent high fevers.  See 38 U.S.C. § 5103A(d)(2) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally, VA should also obtain all outstanding relevant VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Right Forefinger Shrapnel Wound

The Veteran essentially contends that an in-service shrapnel wound to his right forefinger has caused the finger to become crippled, and he seeks service connection.

The Veteran's VA medical records reveal that the Veteran was seen by the orthopedic clinic in February 2007, at which time the Veteran reported that starting approximately two years before his right forefinger had gotten progressively more contracted at the PIP joint.  The Veteran denied any direct trauma at that time but reported that in 1973 he had a laceration to the same finger.  The Veteran reported that once the laceration healed, he had full range of motion and ability to use the finger.  The Veteran reported that he had not had any problems until two years before.  The Veteran was diagnosed with right finger Dupuytren's contracture.

In a June 2010 statement in support of claim, the Veteran stated that he suffered a shrapnel wound of the right forefinger at Con Thien in November or December 1967, which became infected.  He stated that the condition of the finger deteriorated over the years to the point where he could write only with great difficulty.  He stated that manual dexterity in the right hand was very difficult at best.  He stated that the orthopedics department at the VA medical center was unable to do anything with it.  He stated that he refused the Purple Heart.

As part of a June 2010 authorization for release of information, the Veteran stated that he was treated in 2007 for a crippled finger due to a shrapnel wound at Con Thien in late 1967.  He stated that during one of the daily barrages he was struck by a piece of shrapnel in the right forefinger.  He stated that the orthopedics department worked on the finger to no avail and that the finger had steadily worsened.  The Veteran stated that he refused a Purple Heart.

In a June 2010 buddy statement, D.T. stated that she has lived with the Veteran for seven years and that the Veteran's right hand caused him much trouble, that he did not have full function of it, and that he was very frustrated about it.

In a September 2010 statement in support of claim, the Veteran confirmed that he did not seek treatment for a right forefinger injury from shrapnel when he was wounded in Con Thien in late 1967.

The Veteran's claims file contains an October 2010 intake assessment performed by a social worker in which it was recorded that the Veteran reported that his finger was injured by shrapnel at Con Thien; that he did not seek treatment for the injury, treating it himself; and that three or four years ago, when it started getting worse, he sought care but there was not anything for it.

During his December 2017 testimony, the Veteran indicated that his right forefinger was injured by shrapnel.  He stated that there was a small piece of metal embedded in his hand and over time it worked its way out but in doing so cartilage built up and crippled the movement of his hand.  He stated that three of his fingers were affected and that his right forefinger was crippled.  He stated that he is right-handed and that he uses his forefinger for writing and manipulating things.  The Veteran stated that since service his hand has gotten progressively worse and that he has had decreased mobility of his fingers.  The Veteran stated that he still has small pieces of shrapnel working their way out and that at airports he sets alarms off.

As noted above, the Veteran is not competent to proffer an opinion as to diagnosis or etiology of his right forefinger disability, and the Board is prohibited from exercising its own independent judgment to resolve medical questions.  See 38 C.F.R. § 3.159(a)(1)-(2) (2017); Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Hence, the Veteran must be afforded a VA examination to determine the nature and etiology of his Dupuytren's contracture of the right forefinger.  See 38 U.S.C. § 5103A(d)(2) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally, VA should also obtain all outstanding relevant VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain any outstanding VA treatment records.  The Veteran should indicate whether he has had any additional private treatment for his conditions, and if so, assist in obtaining any outstanding records as needed.  If the AOJ cannot locate or obtain such records, it must specifically document the attempts that were made to locate or obtain them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.

2.  Schedule the Veteran for an appropriate VA examination to assess the nature and etiology of the Veteran's recurrent high fevers, to include as due to malaria or to his service-connected PTSD with somatoform disorder.  The claims folder (including Virtual VA and VBMS documents) and a copy of this Remand in its entirety must be provided to the examiner in conjunction with the examination.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements; the examiner must indicate on the examination report that such review was undertaken.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including a malaria blood smear.  The examiner should also determine whether there are residuals of malaria such as liver or spleen damage and, if so, the nature and extent of any such residuals should be set out.

The examiner must obtain a full history from the Veteran and determine whether his reported symptoms of recurrent high fevers several times a year are possibly related to an in-service incurrence of malaria or caused or aggravated by his service-connected PTSD with somatoform disorder.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

The examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's recurrent high fevers began in service, were caused by service, or are otherwise related to service.
 
The examiner must reconcile any opinion with the evidence of record and cite to the record as appropriate.

Also, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Schedule the Veteran for an appropriate VA examination to assess the nature and etiology of the Veteran's right forefinger disability, to include a diagnosis of Dupuytren's contracture.  The claims folder (including Virtual VA and VBMS documents) and a copy of this Remand in its entirety must be provided to the examiner in conjunction with the examination.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements; the examiner must indicate on the examination report that such review was undertaken.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.
 
The examiner must obtain a full history from the Veteran.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

The examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right forefinger disability, which has been diagnosed as Dupuytren's contracture, was caused by service, or is otherwise related to service, to include as a result of a shrapnel wound.
 
The examiner must reconcile any opinion with the evidence of record and cite to the record as appropriate.

Also, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, readjudicate the claims on appeal.  If the benefits sought remain denied, provide a supplemental statement of the case to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


